Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 3/11/21, Applicant amended claims 1, 10, and 14, canceled claim 18, and added no new claims.  Claims 1-4, 7-11, 13-14, 16-17, and 19-24 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for identifying data content of interest from data in the buffers by way of analytic processes and storing index entries representing the identified data content in a hierarchical index having indices of different performance levels: maintain an index scoreboard that tracks where the index entries are to be stored among the indices of the different performance levels of the hierarchical index based on policies that prioritize functions that use the identified data content of interest, wherein the policies specify that: a first index entry for first data content of interest used by a first function having a first priority is stored in a first index of a first performance level in the hierarchical index, and a second index entry for second data content of interest used by a second function having a second priority is stored in a second index of a second performance level in the hierarchical index, wherein the first priority is higher than the second priority, and the first performance level is higher than the second performance level; and maintaining, by the priority manager, buffer priorities of the buffers, each respective buffer priority of the buffer priorities being proportional .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Response to Applicant’s Remarks
	Regarding objections to claims 1, 10, and 14 for misspelling of “policies,” in view of amendments correcting said misspellings, these objections are withdrawn.  Regarding rejections of claims 1-4 under 35 U.S.C. 102 by Bhattachayra, Applicant’s amendments overcome Bhattachayra’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/16/21